Citation Nr: 0002276	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-03 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Columbia Clearwater Memorial 
Hospital from May 8, 1996, to May 13, 1996. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 decision of the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida (VAMC).


FINDING OF FACT

The veteran has not alleged that he has met the three 
elements necessary for payment or reimbursement of 
unauthorized medical expenses incurred while hospitalized at 
Columbia Clearwater Memorial Hospital from May 8, 1996, to 
May 13, 1996.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Columbia Clearwater Memorial Hospital from 
May 8, 1996, to May 13, 1996.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available. See 38 C.F.R. § 17.120 (1999) 
(formerly 38 C.F.R. § 17.80) (emphasis added).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1999).

While certain of the laws and regulations applicable in the 
present case, and as described above, have been amended 
and/or renumbered during the pendency of the present appeal, 
a careful review of these changes reveals no substantive 
difference in the application of the recently superseded and 
now adopted laws and regulations as applicable in the present 
case.  Accordingly, there is no version of either law or 
regulation which is more favorable to the veteran in 
accordance with the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court's) decision in Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new regulations were considered in an April 1998 
supplemental statement of the case. 

Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  

The medical records show that the veteran was hospitalized at 
the Bay Pines VAMC in April and May 1996 for treatment of a 
staghorn calculi of the left kidney.  He underwent, among 
other procedures, a left nephrostomy tube placement and left 
occlusion balloon ureteral stent.  He was discharged on May 
6, 1996, in stable condition.  However, in a letter dated in 
September 1996, Roger D. Copenhaver, Jr. M.D., stated that 
the veteran presented to the Emergency Department of Columbia 
Clearwater Community Hospital on May 8, 1996, with a chief 
complaint of blood in his urine.  He evaluated the veteran 
and contacted VA.  He was reportedly told to admit the 
veteran and transfer him the day after he was stable.

A report of contact indicates that the Bay Pines VAMC 
received a telephone inquiry from Columbia Clearwater 
Community Hospital on May 9, 1996, at 1:22 with an admitting 
diagnosis of gross upper gastrointestinal bleed, hematuria.  
The hospital was advised that VA could not accept 
responsibility for payment since the veteran was not service 
connected for the condition.  Bed space was available at the 
VAMC on May 9, 1996; however, the emergency room physician 
stated that the veteran was not stable for transfer.  On May 
10, 1996, the Bay Pines VAMC received a phone call indicating 
that the veteran was stable for transfer and a bed was 
requested.  A bed was available for May 13, 1996, and the 
veteran was transferred on that date.  A hospital summary 
shows that the veteran was admitted to the Bay Pines VAMC on 
May 13, 1996, where additional treatment, including the 
removal of the left nephrostomy tube was performed.  

At a personal hearing in January 1997, the veteran and his 
spouse testified that the veteran had been taken to 
Clearwater Hospital on May 8, 1996, due to uncontrolled blood 
in his urine.  They stated that they had asked to be 
transported to the VAMC by ambulance, but that despite this 
they were transferred to the private facility.  They stated 
that while waiting in the emergency room of the private 
facility, they had repeatedly tried to contact the VAMC for 
transfer, but that the VAMC was not responsive and they could 
not wait any longer to admit the veteran.  They assert that, 
had the VAMC responded in a timely manner, the veteran would 
never have been admitted to Clearwater Hospital where he 
incurred the significant medical bill for which he seeks 
payment.  The veteran felt that he was out on a pass from the 
VAMC, as his VA doctor told him to return if there were any 
complications and a bed was allegedly left open for him.

In the instant case, the veteran has contended that an 
emergency existed and, by implication, has asserted that VA 
facilities were not available.  However, neither he nor his 
representative have alleged that he has met the first 
regulatory element for the payment or reimbursement of these 
expenses, that a service-connected disability is involved in 
the treatment that he received.  Service connection is not in 
effect for any disability and the veteran has not contended 
that one should be.  Under these circumstances, the veteran 
has not made an "ipse dixit averment" and the claim is not 
plausible and must be denied.  Parker v. Brown, 7 Vet. App. 
116 (1994).  Accordingly, it is irrelevant and unnecessary to 
determine whether a medical emergency existed or whether 
Federal facilities were feasibly available. 

The evidence reflects that the veteran does not meet all of 
the criteria for payment or reimbursement of unauthorized 
medical expenses.  See Zimick v. West, 11 Vet. App. 45 (1998) 
(nonservice-connected veteran's claim for reimbursement of 
private medical expenses is denied, as he did not meet the 
statutory criteria).  The Court has observed that given the 
use by Congress of the conjunctive "and" in the statute 
"all three statutory requirements would have to be met 
before reimbursement could be authorized." Malone v. Gober, 
10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical 
services . . . from sources other than the VA.  Eligible 
veterans are those receiving treatment for a service-
connected disability. . . .  Services must be rendered in a 
medical emergency and VA or other Federal facilities must not 
be feasibly available.").  

Further, it is neither asserted nor shown that the inpatient 
hospital care provided the veteran at Clearwater Hospital 
from May 8, to May 13, 1996, was authorized by VA.  See 
38 C.F.R. § 17.52(a)(1)(i) (formerly 38 C.F.R. 
§ 17.50b(a)(1)(i)) ("When [certain requirements are met], VA 
may contract with non-VA facilities for care . . . [subject 
to other requirements] for . . . [h]ospital care or medical 
services to a veteran for the treatment of . . . [a] 
service-connected disability.").  In addition to not meeting 
the category that would have allowed VA to contract for his 
care if it were for the treatment of "a service-connected 
disability", the veteran's situation did not fall into any 
of the other categories of the regulation which would have 
permitted VA to contract for hospital care.  38 C.F.R. 
§§ 17.52, 17.53 (1999).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that is necessary for an equitable 
adjudication.



ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Columbia Clearwater Memorial Hospital from 
May 8, 1996, to May 13, 1996, is denied. 


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

